Exhibit 10

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

1.              THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”),
dated as of November 13, 2014, is entered into by and among CONTINENTAL
MATERIALS CORPORATION, a Delaware corporation (the “Company”), the financial
institutions that are or may from time to time become parties to the Credit
Agreement referenced below (together with their respective successors and
assigns, the “Lenders” and each, a “Lender”), and THE PRIVATEBANK AND TRUST
COMPANY, an Illinois state chartered bank as Administrative Agent for each
Lender (the “Administrative Agent”).  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Credit
Agreement referenced below.

 

2.              WHEREAS, the Lender previously made available to the Company a
credit facility pursuant to the terms and conditions of that certain Amended and
Restated Credit Agreement, dated as of November 18, 2011, by and among the
Company, the Lender and the Administrative Agent, as amended by that certain
First Amendment to Credit Agreement, dated as of March 21, 2013, by and among
the Company, the Lender and the Administrative Agent, as amended by that certain
Second Amendment to Credit Agreement, dated as of March 20, 2014, by and among
the Company, the Lender and the Administrative Agent, and as amended by that
certain Third Amendment to Credit Agreement, dated as of August 11, 2014, by and
among the Company, the Lender and the Administrative Agent (as further amended,
restated or supplemented from time to time, the “Credit Agreement”);

 

3.              WHEREAS, as of the date hereof, the Revolving Commitment is
$18,000,000; and

 

4.              WHEREAS, the parties to this Amendment desire to amend the
Credit Agreement to, among other things, modify the financial covenants on the
terms and conditions set forth herein.

 

5.              NOW, THEREFORE, in consideration of the premises, to induce the
Lender and Administrative Agent to enter into this Amendment, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is hereby agreed by the parties hereto as follows:

 

Incorporation of Recitals.  The foregoing recitals are hereby incorporated into
and made a part of this Amendment.

 

Amendment of the Credit Agreement.  It is hereby agreed and understood that,
subject to the complete fulfillment and performance of the conditions precedent
set forth in Section 4 of this Amendment, the Credit Agreement is hereby amended
and modified as follows:

 

The definition of “EBITDA” is hereby deleted in its entirety and replaced with
the following:

 

6.                                      “EBITDA means, for any Computation
Period (or another time period to the extent expressly provided herein), the sum
of the following with respect to the Company and its Subsidiaries each as
determined in accordance with GAAP:

 

Consolidated Net Income, plus

 

federal, state and other income taxes deducted in the determination of
Consolidated Net Income, plus

 

Interest Expense deducted in the determination of Consolidated Net Income, plus

 

depreciation, depletion and amortization expense deducted in the determination
of Consolidated Net Income, plus

 

charges deducted in the determination of Consolidated Net Income (not to exceed
$5,757,000 in the aggregate) directly related to the closing and reclamation of
the Pueblo aggregates mining site, plus

 

any other non-cash charges and any extraordinary charges deducted in the
determination of Consolidated Net Income, including any asset impairment charges
(including write downs of goodwill), minus

 

any gains from Asset Dispositions, any extraordinary gains and any gains from
discontinued operations included in the determination of Consolidated Net
Income.

 

--------------------------------------------------------------------------------


 

All references to “non-cash” charges above shall only include items for which no
cash outlay could reasonably be expected at any time now or in the future.”

 

Section 11.13.1 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with the following:

 

“11.13.1                                                 Minimum Fixed Charge
Coverage Ratio.  Not permit the Fixed Charge Coverage Ratio for any Computation
Period referenced below to be less than the applicable amount set forth below:

 

Computation
Period Ending

 

Fixed Charge
Coverage Ratio

 

April 4, 2015 and each Fiscal Quarter end thereafter

 

1.15 to 1.0”

 

 

Section 11.13.2.  Section 11.13.2 (Minimum Tangible Net Worth) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

“11.13.2  Minimum Tangible Net Worth.  Not permit Tangible Net Worth as of the
last day of any Computation Period (commencing with the Computation Period
ending September 27, 2014) to be less than $31,000,000 (provided that the
required amount of Tangible Net Worth shall increase (but not decrease) each
Fiscal Year, commencing with Fiscal Year 2015, by an amount equal to fifty
percent (50%) of the Consolidated Net Income for the immediately preceding
Fiscal Year.”

 

Section 11.13.6 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“11.13.6  Minimum EBITDA.  Not permit EBITDA for any fiscal quarter referenced
below to be less than the applicable amount set forth below:

 

Fiscal Quarter Ending

 

EBITDA

 

September 27, 2014

 

$

(130,000

)

January 3, 2015

 

$

500,000”

 

 

Exhibit B to the Credit Agreement (Compliance Certificate) shall be revised as
necessary to reflect the foregoing modifications to the financial covenants
contained in the Credit Agreement.

 

Amendment of the Loan Documents.  It is hereby agreed and understood by the
Administrative Agent, each Lender and the Company that, subject to the complete
fulfillment and performance of the conditions precedent set forth in Section 4
of this Amendment and effective as of the effective date of this Amendment, each
reference to the Credit Agreement, the Revolving Loan, the Amended and Restated
Revolving Loan Note and/or any other defined terms or any Loan Documents in any
Loan Documents shall be deemed to be a reference to any such defined terms or
such agreements as such terms or agreements are amended or modified by this
Amendment.  Any breach of any representation, warranty, covenant or agreement
contained in this Amendment shall be deemed to be an Event of Default for all
purposes of the Credit Agreement.

 

Conditions Precedent.  The effectiveness of this Amendment and the obligations
of the Administrative Agent and each Lender hereunder are subject to the
satisfaction, or waiver by the Administrative Agent, of the following conditions
precedent on or before the date hereof (unless otherwise provided or agreed to
by the Administrative Agent) in addition to the conditions precedent specified
in Section 12.2 of the Credit Agreement:

 

The Company shall have paid and/or reimbursed all reasonable fees, costs and
expenses relating to this Amendment and owed to the Lender pursuant to the
Credit Agreement in connection with this Amendment.

 

The Company shall have delivered, or caused to be delivered, original fully
completed, dated and executed originals of (i) this Amendment, and (ii) such
other certificates, instruments, agreements or documents as the Administrative
Agent may reasonably request (each of the foregoing certificates, instruments,
agreements and documents described in this Section 4(B) (other than this
Amendment) which constitute Loan Documents are hereinafter referred to
collectively as the “Other Documents”).

 

--------------------------------------------------------------------------------


 

The Company shall have delivered certified copies of all documents evidencing
any necessary corporate action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of this
Amendment and the Loan Documents referenced herein.

 

The following statements shall be true and correct and the Company, by executing
and delivering this Amendment to the Lender and the Administrative Agent, hereby
certifies that the following statements are true and correct as of the date
hereof:

 

Other than as expressly contemplated by this Amendment, since the date of the
most recent financial statements furnished by the Company to the Administrative
Agent (which financial statements were true and correct in all material respects
and otherwise conformed to the requirements set forth in the Credit Agreement
for such financial statements), there shall have been no change which has had or
will have a material adverse effect on the business, operations, properties or
financial condition of the Loan Parties taken as a whole;

 

The representations and warranties of the Company set forth in the Credit
Agreement and the other Loan Documents (as amended by this Amendment) are true
and correct in all respects on and as of the date of this Amendment with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, and no
Unmatured Event of Default or Event of Default has occurred and is continuing;
and

 

No consents, licenses or approvals are required in connection with the
execution, delivery and performance by the Company of this Amendment or the
Other Documents or the validity or enforceability against the Company of this
Amendment or the Other Documents which have not been obtained and delivered to
the Lender.

 

Miscellaneous.

 

Except as expressly amended and modified by this Amendment, the Credit Agreement
and the other Loan Documents are and shall continue to be in full force and
effect in accordance with the terms thereof.

 

This Amendment may be executed by the parties hereto in counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.

 

This Amendment shall be construed in accordance with and governed by the
internal laws, and not the laws of conflict, of the State of Illinois.

 

The headings contained in this Amendment are for ease of reference only and
shall not be considered in construing this Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

7.              IN WITNESS WHEREOF, the parties hereto have caused this Fourth
Amendment to Credit Agreement to be duly executed as of the day and year first
above written.

 

 

COMPANY:

 

 

 

CONTINENTAL MATERIALS CORPORATION

 

 

 

By:

/s/ Joseph J. Sum

 

 

Joseph J. Sum

 

 

Chief Financial Officer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

By:

/s/ Richard Pierce

 

 

Richard Pierce

 

 

Managing Director

 

--------------------------------------------------------------------------------